EXHIBIT 10.2

THE KRAFT FOODS INC.

2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(EXECUTIVE SIGN-ON)

(DATE)

KRAFT FOODS INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the [YEAR] Restricted Stock Award section of the Award
Statement (the “Employee”) under The Kraft Foods Inc. 2005 Performance Incentive
Plan (the “Plan”) a Restricted Stock Award (the “Award”) dated [DATE], with
respect to the number of shares set forth in the [YEAR] Restricted Stock Award
section of the Award Statement (the “Shares”) of the Common Stock of the Company
(the “Common Stock”), all in accordance with and subject to the following terms
and conditions:

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request therefor made to such Transfer Agent or other agent as
determined by the Company.

2. Restrictions. Subject to Section 3 below, the restrictions on the Shares
shall lapse and the Shares shall vest based on the Vesting Schedule set forth in
the [YEAR] Restricted Stock section of the Award Statement of this document (the
“Vesting Schedule”), provided that the Employee remains an employee of the
Company (or a subsidiary or affiliate) during the entire period (the
“Restriction Period”) commencing on the Award Date set forth in the Award
Statement and ending on the Vesting Dates.

3. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, Disability, or Normal Retirement, the restrictions on the Shares shall
lapse and the Shares shall become fully vested on the date of death, Disability,
or Normal Retirement.

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is involuntarily terminated for reasons other than
for cause, the Employee shall vest in the Shares in accordance with the Vesting
Schedule set forth in the Award Statement.

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated involuntarily for cause, the Employee
shall forfeit all rights to the Shares. Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Shares.

For purposes of the above paragraph, “cause” means: 1) continued failure by one
to substantially perform their job duties (other than failure resulting from
incapacity due to disability); 2) one’s gross negligence, dishonesty, or
violation of any reasonable rule or regulation of the Company where the
violation results in significant damage to the Company; or 3) one engaging in
other conduct which materially adversely reflects on the Company.

4. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the rights to vote the Shares and to receive any cash dividends payable
with respect to the Shares, as paid, less applicable withholding taxes.

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Award shall immediately become null
and void and the Shares shall be forfeited.



--------------------------------------------------------------------------------

6. Withholding Taxes. The Company is authorized to satisfy the minimum statutory
withholding taxes (including withholding pursuant to applicable tax equalization
policies of the Company and its subsidiaries and affiliates) arising from the
granting or vesting of this Award, as the cases may be, by (i) deducting the
number of shares having an aggregate value equal to the amount of withholding
taxes due from the total number of shares awarded or the number of shares
vesting or otherwise becoming subject to current taxation; or (ii) deducting the
required amounts from any proceeds realized by the Employee upon the sale of
vested Shares. Shares deducted from this Award in satisfaction of withholding
requirements shall be valued at the Fair Market Value of the Shares on the date
as of which the amount giving rise to the withholding requirement first became
includible in the gross income of the Employee under applicable tax laws or tax
equalization policies of the Company and its subsidiaries and affiliates.

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
unless the Company shall have theretofore received in writing a beneficiary
designation, in which event they shall be registered in the name of the
designated beneficiary.

8. Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, IL
60093) are incorporated herein by reference. To the extent any provision of this
Award is inconsistent or in conflict with any term or provision of the Plan, the
Plan shall govern. For purposes of this Agreement, (a) the term “Disability”
means permanent and total disability as determined under procedures established
by the Company for purposes of the Plan, and (b) the term “Normal Retirement”
means retirement from active employment under a pension plan of the Company, any
subsidiary or affiliate or under an employment contract with any of them on or
after the date specified as the normal retirement age in the pension plan or
employment contract, if any, under which the Employee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). In any case in
which (i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” an Employee’s
termination of employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. For purposes of this Agreement, (x) a “subsidiary” includes only any
company in which the Company, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the Company of greater than 50 percent or (B) is under common control with the
Company through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the Company and the
affiliate. Capitalized terms not otherwise defined herein have the meaning set
forth in the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
DATE.

 

KRAFT FOODS INC.

 

Executive Vice President Global Human Resources